DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office action is in response to the petition, filed on 12/7/2020, in which claim(s) 1-12 is/are presented for further examination.

Response to Arguments
Applicant's request for reconsideration of the finality of the rejection of the last Office action in the petition, filed on 12/7/2020, is persuasive and, therefore, the finality of that action is withdrawn.
Applicant’s arguments, see the middle of page 9 of applicant’s remarks, filed 7/13/2020, with respect to rejections of claims 1, 2, 5-8 and 10 under 35 U.S.C. 103(a) have been fully considered and are persuasive.  The rejections of claims 1, 2, 5-8 and 10 under 35 U.S.C. 103(a) have been withdrawn.

Information Disclosure Statement
The information disclosure statement(s) (IDS), submitted on 10/21/2020, is/are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement(s) is/are being considered by the examiner.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or 
Claim(s) 1-12 is/are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim(s) 11-22 of copending Application No. 15/153,606. Although the claims at issue are not identical, they are not patentably distinct from each other because they contain similar subject matter.  That is, all the limitation of the instant application are contained in the ‘606 application patent..
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Application: 15/153,606
Application: 15/793,865
11.  A computer program product for identifying key words within a plurality of documents, the computer program product comprising a computer readable storage medium having program instructions embodied therewith, wherein the computer readable storage medium is not a transitory signal per se, the program instructions executable by a processor to cause the processor to perform a method comprising:

identifying, by the processor, a first group of textual data;

calculating, by the processor, a predetermined number of word combinations that are to be determined for the first group of textual data, where the predetermined number is calculated as a function of a total number of documents in the first group of textual data;

determining, by the processor, the predetermined number of word combinations within the first group of textual data; and

determining, by the processor, a first plurality of key words for the first group of textual data, utilizing the predetermined number of word combinations, including:

weighting each word within the predetermined number of word combinations according to a plurality of factors including a number of different word combinations within the first group of textual data that include the word to create a plurality of weighted key words,

ranking the plurality of weighted key words according to weight, and

selecting a predetermined number of the ranked, weighted key words.

20.  Same as 11.










identifying a first group of textual data;


calculating a predetermined number of word combinations that are to be determined for the first group of textual data, where the predetermined number is calculated as a function of a total number of documents in the first group of textual data;

determining the predetermined number of word combinations within the first group of textual data; and


determining a first plurality of key words for the first group of textual data, utilizing the predetermined number of word combinations, including:

weighting each word within the predetermined number of word combinations according to a plurality of factors including a number of different word combinations within the first group of textual data that include the word to create a plurality of weighted key words,

ranking the plurality of weighted key words according to weight, and

selecting a predetermined number of the ranked, weighted key words.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claim(s) 1-7, 9 and 12 is/are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Claim(s) 1 is/are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim(s) recite(s) identifying a first group of textual data; calculating a predetermined number of word combinations…; determining the 
The limitation of identifying a first group of textual data, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind, but for the recitation of generic computer components.  That is, nothing in the claim element precludes the step from practically being performed in the mind.
The limitation of calculating a predetermined number of word combinations…, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind, but for the recitation of generic computer components.  That is, nothing in the claim element precludes the step from practically being performed in the mind.
The limitation of determining the predetermined number of word combinations within the first group of textual data, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind, but for the recitation of generic computer components.  That is, nothing in the claim element precludes the step from practically being performed in the mind.
The limitation of determining a first plurality of key words for the first group of textual data, utilizing the predetermined number of word combinations, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind, but for the recitation of generic computer components.  That is, nothing in the claim element precludes the step from practically being performed in the mind.

The limitation of weighting each word within the predetermined number of word combinations…, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind, but for the recitation of generic computer components.  That is, nothing in the claim element precludes the step from practically being performed in the mind.
The limitation of ranking the plurality of weighted key words according to weight, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind, but for the recitation of generic computer components.  That is, nothing in the claim element precludes the step from practically being performed in the mind.
The limitation of selecting a predetermined number of the ranked, weighted key words, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind, but for the recitation of generic computer components.  That is, nothing in the claim element precludes the step from practically being performed in the mind.
If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind, but for the recitation of generic computer components then it falls within the “Mental Processes” grouping of abstract ideas.  Accordingly, the claim(s) recite(s) an abstract idea.
This judicial exception is not integrated into a practical application.

Claim(s) 2 is/are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim(s) recite(s) wherein each of the predetermined number of word combinations includes a grouping of two or more words within the first group of textual data.
The limitation of wherein each of the predetermined number of word combinations includes a grouping of two or more words within the first group of textual data, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind, but for the recitation of generic computer components.  That is, nothing in the claim element precludes the step from practically being performed in the mind.
If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind, but for the recitation of generic computer components then it falls within the “Mental Processes” grouping of abstract ideas.  Accordingly, the claim(s) recite(s) an abstract idea.
This judicial exception is not integrated into a practical application.

Claim(s) 3 is/are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim(s) recite(s) wherein determining the predetermined number of word combinations within the first group of textual data includes performing a latent dirichlet allocation (LDA) analysis including multiple iterations of Bayesian analysis on the first group of textual data to determine the predetermined number of word combinations.

If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind, but for the recitation of generic computer components then it falls within the “Mental Processes” grouping of abstract ideas.  Accordingly, the claim(s) recite(s) an abstract idea.
This judicial exception is not integrated into a practical application.

Claim(s) 4 is/are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim(s) recite(s) wherein determining the predetermined number of word combinations within the first group of textual data includes performing a latent dirichlet allocation (LDA) analysis on the first group of textual data to determine the predetermined number of word combinations.
The limitation of wherein determining the predetermined number of word combinations within the first group of textual data includes performing a latent dirichlet allocation (LDA) analysis on the first group of textual data to determine the predetermined number of word combinations, is a process that, under its broadest reasonable interpretation, covers performance 
If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind, but for the recitation of generic computer components then it falls within the “Mental Processes” grouping of abstract ideas.  Accordingly, the claim(s) recite(s) an abstract idea.
This judicial exception is not integrated into a practical application.

Claim(s) 5 is/are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim(s) recite(s) wherein determining the predetermined number of word combinations within the first group of textual data includes filtering the first group of textual data in order to determine existing word relationships within the first group of textual data.
The limitation of wherein determining the predetermined number of word combinations within the first group of textual data includes filtering the first group of textual data in order to determine existing word relationships within the first group of textual data, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind, but for the recitation of generic computer components.  That is, nothing in the claim element precludes the step from practically being performed in the mind.
If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind, but for the recitation of generic computer components then it falls within the “Mental Processes” grouping of abstract ideas.  Accordingly, the claim(s) recite(s) an abstract idea.


Claim(s) 6 is/are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim(s) recite(s) wherein the plurality of factors further includes a number of times the word appears within the first group of textual data and a number of times the word appears in a word combination with a string greater than a predetermined length.
The limitation of wherein the plurality of factors further includes a number of times the word appears within the first group of textual data and a number of times the word appears in a word combination with a string greater than a predetermined length, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind, but for the recitation of generic computer components.  That is, nothing in the claim element precludes the step from practically being performed in the mind.
If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind, but for the recitation of generic computer components then it falls within the “Mental Processes” grouping of abstract ideas.  Accordingly, the claim(s) recite(s) an abstract idea.
This judicial exception is not integrated into a practical application.

Claim(s) 7 is/are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim(s) recite(s) wherein a predetermined number of word combinations is determined within the first group of textual data, where the 
The limitation of wherein a predetermined number of word combinations is determined within the first group of textual data, where the predetermined number is calculated as a square root of (N/2), where N is a total number of documents within the first group of textual data, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind, but for the recitation of generic computer components.  That is, nothing in the claim element precludes the step from practically being performed in the mind.
If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind, but for the recitation of generic computer components then it falls within the “Mental Processes” grouping of abstract ideas.  Accordingly, the claim(s) recite(s) an abstract idea.
This judicial exception is not integrated into a practical application.

Claim(s) 9 is/are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim(s) recite(s) wherein determining the predetermined number of word combinations within the first group of textual data includes performing multiple iterations of Bayesian analysis on the first group of textual data to determine the predetermined number of word combinations.
The limitation of wherein determining the predetermined number of word combinations within the first group of textual data includes performing multiple iterations of Bayesian analysis on the first group of textual data to determine the predetermined number of word combinations, is a process that, under its broadest reasonable interpretation, covers performance of the 
If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind, but for the recitation of generic computer components then it falls within the “Mental Processes” grouping of abstract ideas.  Accordingly, the claim(s) recite(s) an abstract idea.
This judicial exception is not integrated into a practical application.

Claim(s) 12 is/are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim(s) recite(s) further comprising: determining a number of key word vectors equaling the square root of half of the total number of documents in the first group of textual data; and performing a latent dirichlet allocation (LDA) analysis on the first group of textual data to identify the determined number of key word vectors that are indicative of one or more predetermined subjects, including: reading in and splitting up documents in the first group of textual data into text words, where only words that exist in two or more documents are analyzed, providing a unique integer for each of the text words, utilizing a dictionary, converting the documents within the first group of textual data into a bag-of-words array, where only each word, represented as the unique integer, and a number of times it was used is saved, and analyzing the bag-of-words array using the LDA analysis to find the determined number of key word vectors.
The limitation of further comprising: determining a number of key word vectors equaling the square root of half of the total number of documents in the first group of textual data; and performing a latent dirichlet allocation (LDA) analysis on the first group of textual data to 
If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind, but for the recitation of generic computer components then it falls within the “Mental Processes” grouping of abstract ideas.  Accordingly, the claim(s) recite(s) an abstract idea.
This judicial exception is not integrated into a practical application.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
– Al-Kofahi et al. for classifying text from judicial opinions and other documents;
– Chen et al. for finding hidden topics of documents and preference ranking documents;
– Donneau-Golencer et al. for finding content having a desired similarity;
– Hajaj et al. for identification of new sources for topics;

– Kageneck et al. for indexing and retrieval of electronically-stored documents;
– Kumar et al. for contextual weighting of words in a word grouping;
– Lee et al. for extracting topic and evaluating suitability of the extracted topic;
– Liu et al. for word quality mining and evaluating;
– Ogilvy et al. for document analysis and association;
– Poteet et al. for automated analysis and summarization of comments in survey response data;
– Rao et al. for an application agnostic user search engine;
– Takamatsu for a method for providing related sentence;
– Tsochantaridis et al. for determining the topic structure of a portion of text;
– Wren-Hilton et al. for a universal search engine interface and application; and
– Zhang et al. for image annotation and multi-modal image retrieval using probabilistic semantic models comprising at least one joint probability distribution.

Point of Contact
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUBERT G CHEUNG whose telephone number is (571) 270-1396.  The examiner can normally be reached on M-R 8:00A-5:00P EST; alt. F 8:00A-4:00P EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Neveen Abel-Jalil can be reached on (571) 270-0474.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




Examiner: Hubert Cheung
Date: March 24, 2021
/Hubert Cheung/Assistant Examiner, Art Unit 2152

/NEVEEN ABEL JALIL/Supervisory Patent Examiner, Art Unit 2152